Response to Arguments
Applicant's arguments filed 2/7/2021 have been fully considered but they are not persuasive. 
   
The Applicant presents the following argument(s) [in italics]:
… Hirsave lacks any teaching of risk based on a failure of the system during updating…   Hirsave is silent on assessing a risk of failure to devices connected to the server or endpoint being patched....  
The Examiner respectfully disagrees with the Applicant.
The Applicant remarks appear to be differentiating the Hirsave performance impact from the claimed ‘failure’.  The Examiner notes that the claim language regarding ‘failure’ is a broad term such that claimed ‘failure’ may be interpreted to include the Hirsave ‘performance impact’ such as unintended and/or undesirable consequences involving hanging, reboot, degradation, disruption.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. wherein the failure does not comprise any performance impact) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Belfiore-Fairweather-Hirsave disclosed (re. Claim 1) determining a potential risk of failure of each of the automation solutions (Hirsave-Paragraph 41,analysis component 524 analyzes the patch based on weights 502, metrics 504, and policy 506 to assess the risk of the patch. Analysis component 524 may determine a percentage risk that the patch will result in a hang or reboot or will significantly degrade productivity of the endpoint, Paragraph 22 disclosed wherein the level of risk represents likelihood that the patch will disrupt activity of the server. For example, if a touched file is locked by an application, the server will require a reboot to gain access to the file. A reboot is a very disruptive action. As another example, if a large amount of memory is being used by the server, then there is a high likelihood that the patching the application will negatively affect the productivity of the server)   connected to each cloud gateway of the plurality cloud gateways (Fairweather-Figure 3,  cloud-based platform and gateway(s) )  arising from an erroneous update of each cloud gateway (Fairweather- Paragraph 91-92, platform 110 sends the GUI script to the gateway(s) 120 (e.g., via the Internet)…platform 110 enables a user to make numerous edits over time and replace the script on the gateway(s) 120 only after each completion of each edit )   
 
 	Hirsave Paragraph 22 disclosed wherein the level of risk represents likelihood that the patch will disrupt activity of the server.  The Examiner notes wherein the installation of a patch is equivalent to the claimed automated solution and the Hirsave patch is equivalent to the claimed ‘functional units of the automated solutions’. Hirsave 
   	   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944. The examiner can normally be reached Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/GREG C BENGZON/Primary Examiner, Art Unit 2444